Exhibit 10.15

 

Marten Transport, Ltd.

2010 Non-Employee Director Compensation Summary

 

The Board of Directors of Marten Transport, Ltd. approved the following fee
schedule for non-employee directors effective May 4, 2010:

 

Annual Board retainer

 

$

22,500

 

Lead Director

 

5,000

 

Audit Committee chair

 

15,000

 

Compensation Committee chair

 

7,500

 

Nominating/Corporate Governance Committee chair

 

2,500

 

 

The company generally pays non-employee directors a fee of $1,000 for each Board
meeting attended, $750 for each committee meeting attended, and reimburses them
for out-of-pocket expenses of attending meetings.

 

Pursuant to the non-employee director option program adopted on March 1, 2006,
which is similar to the program that was suspended in 2004, each non-employee
director will also receive an automatic grant of an option to purchase 2,500
shares of common stock annually upon his re-election to the Board by the
stockholders.  These options were issued at a per share exercise price equal to
the fair market value of one share of common stock on May 4, 2010, and expire
ten years from the grant date.

 

1

--------------------------------------------------------------------------------

 